Title: General Orders, 8 December 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters New Windsor Friday December 8th 1780
                        
                        A return to be made to the Adjutant General by the 12th Instant of the Noncommissioned Officers and Privates
                            in the Connecticut line inlisted to serve during the War specifying their names and the towns or districts to which they
                            belong—A like Return to be made by the same time of all men belonging to the State of Connecticut who are serving in any
                            of the Additional regiments (Colonel Hazen’s excepted) in the Artillery Cavalry Sappers and Miners or Artificers—It is
                            expected that these returns will be made with the greatest accuracy and that none will be included but those who are
                            inlisted for the War as the true deficiency of the State Quota will depend upon them.
                        The Commander in Chief is pleased to accept and Approve the following report of a court of Enquiry held at
                            West Point the 19th day of November last "To examine into the Conduct of Major David S. Franks in his connexion with the
                            late Major General Arnold during his command at West Point and Relative to his Desertion to the Enemy.
                        Colonel H. Jackson President
                        Lieutenant Colonel Dearborn Major Reid and Captains Cox and Walker Members.
                        The court report their opinion.
                        "That every part of Major David S. Franks’s conduct was not only unexceptionable but reflects the highest
                            Honor on him as an officer, distinguishes him as zealous Friend to the Independence of America and justly entitles him to
                            the Attention and Confidence of his Countrymen."
                    